Citation Nr: 1412118	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-33 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for service-connected PTSD, to include consideration of the propriety of the reduction from 70 percent to 50 percent.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service connected disabilites.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in September 2008 and June 2009.  In October 2008, the Veteran indicated disagreement with the decision of the RO in Winston-Salem, North Carolina to deny the Veteran's claim for a TDIU and increased ratings for his service-connected disabilities.  The Veteran expressed disagreement again in July 2009 after receiving notice from the St. Petersburg, Florida RO that his rating for his service-connected PTSD was being reduced from 70 percent to 50 percent.       

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the instant claim, the Veteran contends that his disability rating for his service-connected PTSD was incorrectly reduced in June 2009.  The Veteran argues that he has not actually shown improvement despite the April 2009 VA examination and the treatment notes from May 2009.  The Veteran submitted evidence to support this claim through letters from himself, his wife, and a social worker.  

The letter from the Veteran's wife, indicates that the Veteran has become even less social since he witnessed a fellow Veteran shoot himself after a group therapy session in 2008 and that he has difficulties with routine activities of daily living, including cleaning and grooming himself.  The social worker indicates that the Veteran has received regular treatment at the Villages Mental Health Clinic since January 2009, including treatment with a social worker and a psychiatrist.  

However, records indicating routine treatment at Villages Mental Health Clinic are not current and the Veteran has not had a VA exam since April 2009.  As, this claim originated out of the Veteran's claim for an increase in October 2007, the current status of the Veteran's condition is relevant.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this is not the case, a new, comprehensive VA examination, addressing the severity of the service-connected PTSD should be afforded.

Additionally, the Veteran has appealed a claim for a TDIU based upon the effects of his service-connected disabilities.   The Veteran has maintained that both his mental and his physical disabilities together preclude him from working.  As this issue is inextricably intertwined with the Veteran's increased rating claims, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and request that he identify all sources of private treatment for service-connected conditions, hospitalization, and examination from 2009 to the present.  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records.  

2. Obtain the Veteran's medical records from the VA facilities in Gainesville, Beckley, Durham, Fayetteville, and Salisbury VA Healthcare Systems (to include Villages CBOC) for treatment from July 2010 to the present.

3. Then, schedule the Veteran for an examination to determine the current level of severity of his service-connected PTSD.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands for further development.  The examiner should comment on the effect the Veteran's service-connected mental health disorder has on the Veteran's ability to obtain or maintain employment.

4. Then, complete any necessary further development of this claim,  including, but not limited to, having the Veteran undergo a VA compensation examination for a medical opinion concerning whether his service-connected disabilities as a whole, preclude him from obtaining and maintaining employment that could be considered substantially gainful when also considering his level of education, prior work experience and training, but not his age or impairment attributable to disabilities that are not service-connected.  

5. Finally, following the above-directed development, re-adjudicate the Veterans claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 
_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

